Citation Nr: 0118198	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for atypical migraine with tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

The veteran contends that his headaches are more disabling 
than currently evaluated.  During the pendency of this 
appeal, the provisions of 38 U.S.C.A. § 5107, which concern 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim, have been substantially 
revised.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No 106-475, 114 Stat. 2096 (2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The record shows that the RO granted service connection for 
atypical migraine with tension headaches in a June 1999 
rating decision and assigned a 10 percent evaluation 
effective from September 1998.  The veteran expressed 
disagreement with this initial evaluation.  In his claim for 
compensation, the veteran had reported VA treatment for his 
disability in 1973.  He also reported that he had recently 
received domiciliary care.  In his VA Form 9, the veteran 
stated that the RO had not reviewed all of his treatment 
records pertaining to his service-connected disability; he 
indicated that he had additional treatment records and that 
he had recently undergone an MRI.  However, these records are 
not currently associated with the claims file.

Given the amended statutory provisions regarding assistance 
to the veteran and the absence of identified VA treatment 
records, the Board is of the opinion that it may not properly 
proceed with appellate review until additional development 
has been accomplished.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992); Veterans Claims Assistance Act of 2000, Pub. L. 
No 106-475, 114 Stat. 2096 (2000).

Accordingly, this matter is remanded to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his headaches and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, especially VA treatment 
records, should then be requested and 
associated with the claims folder. 

2.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A) to include 
scheduling the veteran for another VA 
examination, if deemed necessary, once 
the additional evidence is received and 
reviewed.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether an increased evaluation 
is warranted.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the  
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




